This is a petition for the assessment of damages on account of a taking in Lynn. The case is here on the petitioner’s exception to the exclusion of “evidence offered by the petitioner of the respondent’s appraiser’s opinion of the fair market value of the petitioner’s premises.” After two witnesses called by the petitioner had testified to the value of the property taken, the petitioner called one Ambrose as its witness. Ambrose testified “to his background in the City of Lynn in the appraisal and real-estate fields” and that he had made a study and appraisal of the premises for and at the request of the respondent. He was asked by the trial judge whether he was present “voluntarily or under summons” and he replied that he was present “under summons.” The judge then excluded the question as to the witness’ *759opinion of the fair market value of the property taken. On the authority of Ramacorti v. Boston Redevelopment Authy. 341 Mass. 377, 379-380, there was no error.
David L. Winer, for the petitioner, submitted a brief.
Philip L. Sisk for the respondent.

Exceptions overruled.